Citation Nr: 1728374	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for a urinary condition.

3. Entitlement to service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from January 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The record reflects that the Veteran was scheduled for a hearing before the Board in May 2017; however, he did not appear for the scheduled hearing.  A notation in the electronic Veterans Control and Locator System (VACOLS) indicates that the Veteran had cancelled the hearing.  As the record does not show that the Veteran requested that the hearing be rescheduled, the Board will proceed with review of the appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the service connection claims for diabetes mellitus, a urinary condition, and a nervous condition, should be remanded for further development.  

The Board observes that the Veteran's service treatment records are not currently associated with the claims folder.  The Veteran has reported "treated" for various disabilities in Okinawa between 1946 and 1948.  See August 1993 Veteran's Statement in Support of Claim; see also July 1993 VA Information Request to Veteran.  

While the Board notes that the Veteran's service treatment records are unavailable, having apparently been destroyed in the fire at the National Personnel  Records Center (NPRC), and that the RO indicated in a memorandum that the Veteran completed an National Archives and Records Administration (NA) Form 13055, the actual completed NA 13055 Form is not of record; therefore, the Board is unable to review which records were pursued and which were not.  See, e.g., August 1993 Deferred Rating Form.  

Based on the foregoing, the Board remands the claims for further development, specifically to include any records from Okinawa for treatment of the claimed disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify with as much specificity as possible any in-service treatment for or diabetes mellitus, a urinary condition, and a nervous condition.  The Veteran should be asked to identify the nature of such treatment, the approximate date of the treatment, and the location of the treatment.  

2.  Thereafter, with any necessary assistance from the Veteran, obtain any treatment records from identified by the Veteran to include any identified treatment in Okinawa for the period between 1946 and 1948.

3. After completing the above action, the AOJ should conduct any other indicated development.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





